Case 1:19-cv-03253-ELH Document 1-2 Filed 11/12/19 Page 1 of 3




                  Exhibit A
"III III” IIIII "III "II I                    Heritage Park          Case 1:19-cv-03253-ELH Document 1-2 Filed 11/12/19 Page 2 of 3

                                                                      MOLD INFORMATION AND PREVENTION ADDENDUM
                                              Please note: It is our goal to maintain a quality living environment for our residents. To help achieve this goal, it is important to
                                              work together to minimize any mold growth in your dwelling. That is why this addendum contains important information for you,
                                              and responsibilities for both you and us.

                                              1.   ADDENDUM. This is an addendum to the Lease Agreement executed by you. the resident(s), on the dwelling you have
                                                   agreed to rent.

                                                   ABOUT MOLD. Mold is found virtually everywhere in our environment-both indoors and outdoors and in both new and old
                                                   structures. Molds are naturally occurring microscopic organisms, which reproduce by spores and have existed, practically
                                                   from the beginning of time. All of us have lived with mold spores all our lives. Without molds we would all be struggling
                                                   with large amounts of dead organic matter.
                                                   Mold breaks down organic matter in the environment and uses the end product for its food. Mold spores (like plant pollen)
                                                   spread through the air and are commonly transported by shoes, clothing and other materials. When excess moisture is
                                                   present inside a dwelling, mold can grow. There is conflicting scientific evidence as to what constitutes a sufficient
                                                   accumulation of mold which could lead to adverse health effects. Nonetheless, appropriate precautions need to be taken.

                                                   PREVENTING MOLD BEGINS WITH YOU. In order to minimize the potential for mold growth in your dwelling, you must
                                                   do the following:
II" "II"




                                                   ~Keep your dwelling clean-particularly the kitchen, the bathroom(s), carpets and ﬂoors. Regular vacuuming, mopping and
                                                   using a household cleaner to clean hard surfaces is important to remove the household dirt and debris that harbor mold
                                                   or food for mold. Immediately throw away moldy food.
                                                   -Remove visible moisture accumulation on windows, walls, ceilings, ﬂoors and other surfaces as soon as reasonably
                                                   possible. Look for leaks in washing machine hoses and discharge lines--especially if the leak is large enough for water to
                                                   inﬁltrate nearby walls. Turn on exhaust fans in the bathroom and kitchen before you start showering or cooking with open
                                                   pots. When showering, be sure to keep the shower curtain inside the tub or fully close the shower doors. Also, the
III" "III




                                                   experts recommend that after taking a shower or bath: ( I) wipe moisture off of shower walls, shower doors, the bathtub
                                                   and the bathroom ﬂoor; (2) leave the bathroom door open until all moisture on the mirrors and bathroom walls and tile
                                                   surfaces has dissipated; and (3) hang up your towels and bath mats so they will completely dry out.
                                                   ~Promptly notify us in writing about any air conditioning or heating system problems you discover. Follow our rules, if any,
                                                   regarding replacement of air filters. Also, it is recommended that you periodically open windows and doors on days when
                         'SV360 460 -1 490'




                                                   the outdoor weather is dry (i.e., humidity is below 50 percent) to help humid areas of your dwelling dry out.
                                                   ~Promptly notify us in writing about any signs of water leaks, water inﬁitration or mold. We will respond in accordance with
I|||I IIIII IIIII ||||| IIIII




                                                   state law and the Lease Contract to repair or remedy the situation,     necessary.

                                                   IN ORDER TO AVOID MOLD GROWTH, it is important to p.re.»‘e.'-'ii' excessive moisture buildup in your dwelling. Failure to
                                                   promptly pay attention to leaks and moisture that might accumulate on dwelling surfaces or that might get inside walls or
                                                   ceilings can encourage mold growth. Prolonged moisture can result from a wide variety of sources such as:
                                                   ~Rainwater leaking from roofs, windows, doors and outside walls. as well as ﬂood waters rising above ﬂoor level;
                                                   ~Overﬂows from showers, bathtubs, toilets, Iavatories, sinks, washing machines, dehumidiﬁers, refrigerator or NC
                                                   drip pans or clogged up A/C condensation lines;
                                                   -Leaks from plumbing lines or ﬁxtures, and leaks into walls from bad or missing grouting I caulking around showers, tubs
                                                   or sinks;
                                                   °Washing machine hose leaks, plant watering overﬂows, pet urine, cooking spills, beverage spills and steam from
                                                   excessive open-pot cooking;
                                                     -Leaks from clothes dryer discharge vents (which can put lots of moisture into the air); and
                                                     olnsufﬁcient drying of carpets, carpet pads, shower walls and bathroom ﬂoors.

                                                     5. IF SMALL AREAS OF MOLD HAVE ALREADY OCCURRED ON NON-POROUS SURFACES (such as ceramic tile,
                                                     Formica, vinyl flooring, metal, wood or plastic), the federal Environmental Protection Agency (EPA) recommends that you
                                                     ﬁrst clean the areas with soap (or detergent) and water, let the surfaces dry, and then within 24 hours apply a pre—mixed,
                                                     spray-on-type household biocide, such as Lysol Disinfectant®, Pine-Sol Disinfectant® (original pine-scented), Tilex
 ||IIIIII




                                                     Mildew Remover® or Clorox Cleanup®. (Note: Only a few of the cO1mnon household cleaners will actually kill mold.)
                                                     Tilex® and Clorox® contain bleach, which can discolor or stain. Be sure to follow the instructions on the container.
                                                     Applying biocides without first cleaning away the dirt and oils from the surface is like painting over old paint without first
                                                     cleaning and preparing the surface.
                                                     Always clean and apply a biocide to an area 5 or 6 times larger than any visible mold because mold may be adjacent in




                                                                                                                                                                    mm“-
  IIIIIIIII




                                                         Initials:
                                               mm:
                                                                                                                                                                      n-   te
Heritage ParkCase      1:19-cv-03253-ELH Document 1-2 Filed 11/12/19 Page 3 of 3

     quantities not yet visible to the naked eye. A vacuum cleaner with high-efficiency particulate air (HEPA) filter can be used
     to help remove non-visible mold products from porous items. such as fibers in sofas. chairs, drapes and carpets-provided
     the fibers are completely dry. Machine washing or dry cleaning will remove mold from clothes.

6.   DO NOT CLEAN OR APPLY BIOCIDES TO: (1) visible mold on porous surfaces, such as sheetrock walls or ceilings, or
     (2) large areas of visible mold on non-porous surfaces. Instead. notify us in writing, and we will take appropriate action
     subject to special exceptions for natural disasters.

7.   COMPLIANCE. Complying with this addendum will help prevent mold growth in your dwelling, and both you and we will
     be able to respond correctly if problems develop that could lead to mold growth. If you have any questions regarding this
     addendum. please contact us at the management office or at the phone number shown on your Lease Contract.
If you fail to comply with this Addendum, you can be held responsible for property damage to the dwelling and any health
problems that may result. We can't fix the problems in your dwelling unless we know about them.
                                         L‘                        r/ﬁ Signed by Connie Conwell
                                         06/28/18                  1/); Thu Jun 28 03:35:34 PM EDT 2018
                                                                      f
                                         03'.28 PM EDT




                                                                     .
                                                                         9       Key.-   1379386A,'   IP   Address.'   96.70.161.105


                                                            Date   (Authorized Signatory of Property Manager, the authorized           Date
                                                                   agent of Meade Communities, LLC)




Q        Initials:




                                                         1 ll
                                                                             .
